Citation Nr: 1510547	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  06-38 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating higher than 10 percent for a low back disability from May 17, 2004 to February 4, 2006; a rating higher than 20 percent from February 5, 2006 to February 4, 2007; and a rating higher than 40 percent since February 5, 2007.

2. Entitlement to service connection for neurologic deficits of the right lower extremity.


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 1997. 

This appeal to the Board of Veterans' Appeals (Board) originated from an April 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claim for a rating higher than 0 percent (i.e., a compensable rating) for her low back disability - a chronic strain with sciatica.  A subsequent September 2006 RO decision during the pendency of her appeal increased the rating for her low back disability to 10 percent retroactively effective from May 17, 2004, the date of receipt of her claim for a higher rating.  The RO also granted service connection for sciatic neuropathy of her left lower extremity, as a residual of her low back disability, and assigned a separate 10 percent rating for this additional impairment, also retroactively effective from May 17, 2004.  She continued to appeal for an even higher rating for her low back disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  She did not, however, separately appeal the additional 10 percent rating assigned for her left lower extremity sciatic neuropathy or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See also 38 C.F.R. § 20.200 (2008) and Fenderson v. West, 12 Vet. App. 119 (1999).

In October 2008 the Board remanded the claim for a rating higher than 10 percent for the low back disability to the RO, via the Appeals Management Center (AMC), for initial consideration of additional evidence the Veteran had recently submitted since she had not waived her right to have the RO consider this additional evidence in the first instance (that is, before the Board).  38 C.F.R. §§ 20.800, 20.1304(c).

After considering this additional evidence on remand, the AMC issued a decision in November 2008 again increasing the rating for the Veteran's low back disability and recharacterizing it as chronic low back strain with degenerative disc disease (DDD) and sciatica.  The rating increased from 10 to 20 percent effective February 5, 2006, and to 40 percent as of February 5, 2007.  The Veteran has continued to appeal, requesting even higher ratings.  See again AB, 6 Vet. App. at 38-39.

This matter was again remanded by the Board in May 2009 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with both prior remands.  Additional medical records were obtained following the 2009 Remand, and 2010 and 2011 VA-contracted examination reports addressed the questions the Board raised in the 2009 Remand.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Review of the record does not indicate that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In fact, a July 2014 VA treatment record noted the Veteran previously taught English in Italy and currently works with antiques.  Thus, the Board finds that Rice is inapplicable in this case.


FINDINGS OF FACT

1. From May 17, 2004 to February 4, 2006, the Veteran's low back disability did not result in forward flexion of 60 degrees or less; no muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and no incapacitating episodes of intervertebral disc syndrome of at least two weeks.

2. From February 5, 2006 to February 4, 2007, the Veteran's low back disability did not result in forward flexion of 30 degrees or less; no ankylosis; and no incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the immediately preceding 12 month period.  

3. Since February 4, 2007, the Veteran's low back disability did not result in favorable or unfavorable ankylosis of his entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the immediately preceding 12 month period.  

4. The Veteran's low back disability manifestes neurologic deficits affecting the right lower extremity.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a low back disability from May 17, 2004 to February 4, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2. The criteria for a rating in excess of 20 percent for a low back disability from February 5, 2006 to February 4, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243-5237 (2014).

3. The criteria for a rating in excess of 40 percent for a low back disability since February 5, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243-5237 (2014).

4. The criteria for neurologic deficits of the right lower extremity associated with service-connected lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.71a, 4.124a, Diagnostic Code (DC) 8720 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  An August 2004 letter informed her of the evidence needed to substantiate a claim for a higher rating.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  Also, the VA examinations of the Veteran's lumbar spine in September 2004, April 2010, and May 2011 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since the Veteran is already in receipt of a rating based on limitation of motion for the time periods subject to this appeal, these criteria are not applicable in granting the Veteran a higher evaluation.

The Veteran's low back disability was assigned a 10 percent rating, effective May 17, 2004, pursuant to Diagnostic Code 5237, 38 C.F.R. § 4.71a (2014).  The Veteran's low back disability was assigned a 20 percent rating, effective February 5, 2006, and a 40 percent rating, effective February 5, 2007, pursuant to Diagnostic code 5243-5237 for chronic low back strain with degenerative disc disease and sciatica.  38 C.F.R. § 4.71a (2014).  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating of the residuals of that disability under another Diagnostic Code.  38 C.F.R. § 4.27.  The first four digits, 5243 in this case is the Diagnostic Code for the disability.  Id.  Diagnostic Code 5243 concerns Intervertebral Disc Syndrome.  The second four digits after the hyphen, 5237 in this case, is the Diagnostic Code used to rate the residuals of that disability.  Id.  Diagnostic Code 5237 concerns lumbosacral strain. 

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.)

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).  

Under Diagnostic Code 5243, Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

An April 2004 private treatment record noted the Veteran suffered from "frequent episodes of Lombosciatalgy [sic] caused by previous reported strain trauma."  A September 2004 private treatment record noted an x-ray revealed moderate lateral deviation of the left-convex and decreased lordosis physiology.  Net restriction of the intersomatic space between L5 and S1 was due to discopathy.  

The Veteran was afforded a VA contracted examination in September 2004, which was received by VA in December 2004.  The Veteran reported low back pain, numbness in left leg, and episodes of more severe pain lasting 1-2 days, once a month.  She further noted she was unable to stand at length and had tingling in left hip and left leg at times.  Upon examination, the examiner found the Veteran had full range of motion, full strength, and tender at L4-S1 spine.  Pain with forced left hip or knee flexion.  Heel toe walk was normal.  No tenderness in the sciatic notches or thighs.  The examiner also found sensation decreased to pinprick, dorsum of the left great toe.  X-rays revealed mild kyphoscoliosis and marked L5-S1 narrowing.  The examiner diagnosed the Veteran with chronic low back strain with L5-S1 disc disease.  

An April 2005 private treatment record noted a magnetic resonance imaging (MRI) revealed paramedian hernia on the left side in L5-S1, large protrusion that weights on the intersomatic disc between L4 and L5, and articulation hypertrophy in L3-4 and L4-5.  

A February 2007 private treatment record noted the Veteran continued to suffer from low back pains, greater on the left side, lasting several hours, occurring several times a year, and occasionally require bedrest.  She suffered constant numbness of the left big toe and was unable to stand at length.  The record noted the Veteran's lumbar spine had reduced flexion to 5 degrees and no extension; lateral flexion was to 10 degrees on each side.  Positive Bragrad's and Laseque's sign on the left.  The record further noted the Veteran's left lumbar pain due to herniated disc was worsening in the last years at level L5-S.  

A March 2007 private treatment record noted the Veteran continued to suffer from paramedian hernia L5-S1, intervertebral disc syndrome.  The record further noted the Veteran suffered from lumbar sciatica, having periods of exacerbation characterized by "violent algid attacks near the lumbar hinge, that produce a strong conctracture [sic] of lumbar and spinal column's muscle."  During these periods of pathology, the Veteran could not walk or maintain an erect posture and for this reason, she was prescribed bedrest and needed 24 hour assistance.  Those periods could be 3-7 days long and regress only after a period of absolute rest in bed, painkillers, anti-inflammatory, and therapy.  The record noted the Veteran had been suffering from incapacitating episodes for an overall period of 4 weeks over the past 12 months.  

In April 2007, the Veteran submitted statements from her mother and friend.  Her mother noted the Veteran had limited mobility and did not have full flexibility of her back.  The Veteran's friend wrote that she was a registered nurse and assisted the Veteran when necessary due to her severe pain.  She stated, over the past 3 and a half years, there had been a notable increase in the frequency of her requested assistance from the Veteran.  On average, during a 12 month period, the Veteran required assistance at least once a month with a minimum of 3 days and a maximum of 6 days in duration, due to episodes of severe pain, inflammation, and spasms of her low back and left leg.  

A February 2010 MRI of the lumbar spine revealed "initial signs of spondylosis with interapophyseal [sic] arthrosis and associated osteochondrosis manifestations of limiting opposing somatics in L5-S1."  It further revealed degenerative signs with dehydration of the intersomatic discs at L4-L5 and L5-S1, circumferential disc protrusions with a significant imprint on the anterior side in L4-L5, median disc protrusions with an imprint in L5-S1, and diameters of the spinal canal were normal.  

A March 2010 x-ray of the dorsal spine revealed mild dorsal scoliosis on the right convex, decrease in dorsal kyphosis physiology, and the height of the intersomatic spaces was preserved.  

The Veteran was afforded another VA contracted examination in December 2009.  Examination findings were provided in a report dated April 2010.  The Veteran reported stiffness predominantly in the morning and pain after awakening, lasting for approximately one hour.  Regular walking was painful after approximately 2 hours, sitting after more than one hour, and lying down after approximately 5-6 hours.  The Veteran further reported occasional, stabbing pain shooting into the right lateral thigh and muscle spasms increased considerably over the past two years.  Upon examination, the examiner noted "[i]nclination possible up to finger-floor distance of 26 cm with [i]ncreasing reports of pain, more lumbosacral than thoracolumbar with increasing flexion of the spine."  Significant tenderness over the right sacroiliac joint, the left lumbosacral joint facet, paraspinal in the thoracolumbar transition, and considerable spinal and interspinal tenderness and pain with shaking.  The examiner further found in the lower extremities, muscle reflexes were laterally equal.  The examiner diagnosed the Veteran with "chronified compression syndrome of root L5 on the left," hypesthesia in dermatome of L5 on the left and paresis of the long hallux extensor muscle on the left, ISG syndrome on the right, and intermittent pseudoradicular lumbar ischialgia on the right with segment instability in the sense of retrolisthesis L4 over L5, and median protrusion of the fourth lumbar disc.  

A December 2010 deferred rating decision stated the April 2010 examination report was insufficient for rating purposes because the range of motions provide were expressed in "inches from the floor" and Schober's and Ott's measurements, not degrees.  Another examination was requested.  

The Veteran was afforded another VA contracted examination in April 2011.  Examination findings were provided in a report dated May 2011.  The Veteran reported daily low back pain, triggered by activity, episodes of more severe pain radiating to the left buttock and left lower extremity lasting usually one day, but occasionally as much as three days requiring bedrest for a total of 5-10 days over the last year.  These episodes occurred 3-4 times a year.  On examination, the Veteran's posture and gait were normal and the Veteran had minimal difficulty getting off the examining table.  The Veteran had full range of motion; forward flexion 0-90, and lateral flexion 20 degrees to the left and right.  Upon repetitive range of motion testing, range of motion remained the same.  Tenderness at L4-S1, no muscle spasms, and no tenderness of sacroiliacs or sciatic notches.  Muscle strength was normal except for left foot dorsiflexion and great toe dorsiflexion, which were poorly evaluable because of pain.  Knee jerk was 2+ bilaterally, and ankle jerk not elicited on right, but normal on left.  Straight leg test was normal.  X-rays revealed "significant right-convex dorsal scoliosis, initial spondyloarthrosis [sic], especially mid-thoracic and lumbosacral passage, L4-5 and L5-S1 disc narrowing."  The examiner found there was no evidence of neuropathy on the Veteran's left side, and absent right ankle jerk was suggestive, but not proof of contralateral neuropathy.  

A December 2012 VA treatment record noted the Veteran complained of her low back pain flaring up.  A July 2014 VA treatment record noted the Veteran complained of right hip pain that started 3 days ago. 

Based on the above evidence, the Board does not find a higher rating is warranted during any period. 

For reasons explained below, analysis of the appropriate criteria will be applied to three distinct time periods.  The first is the period from May 17, 2004 to February 4, 2006.  The second is from February 5, 2006 to February 4, 2007.  The third is the remainder of the appeal period beginning February 5, 2007.  

Period from May 17, 2004 to February 4, 2006

The VA contracted examination and private treatment records reflecting the symptoms of the Veteran's low back disability during the first period contained no documentation of a limitation of motion resulting in a forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Similarly, those records contain no documentation of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The September 2004 examination found the Veteran had full range of motion and heel and toe walk was normal.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted for the period May 17, 2004 to February 4, 2006. 

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 10 percent rating already assigned.  Although the Veteran reported during her September 2004 VA contracted examination she experienced episodes of more severe pain lasting 1-2 days, once a month, the examiner found the Veteran had full range of motion.  Therefore, even taking pain into consideration, the flexion measurements do not meet the criteria for a disability rating in excess of 10 percent.  

As to the possibility of an alternative rating under Diagnostic Code 5243 for Intervertebral Disc Syndrome, there is no indication in the record that there have been any incapacitating episodes involving bedrest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  An alternative rating under Diagnostic Code 5243 is therefore not warranted.

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's low back disability under Diagnostic Code 5237, which addresses degenerative arthritis.  Diagnostic Code 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Diagnostic Codes 5235 through 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

In summary, the Board finds that from May 17, 2004 to February 4, 2006, the Veteran's limitation of motion and functional impacts most closely approximated the criteria for a 10 percent disability rating, rather than the criteria for a 20 percent or higher rating. 

Period From February 5, 2006 to February 4, 2007

With respect to the second portion of the appeal period, which began February 5, 2006 to February 4, 2007, the Board finds that a 20 percent evaluation is appropriate.  At no point during this period does the evidence of record demonstrated forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 20 percent rating already assigned.  

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's back disability has not been shown to have resulted in incapacitating episodes (requiring bedrest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months.  In this regard, a February 2007 private treatment record noted the Veteran required bedrest.  Furthermore, a March 2007 private treatment record noted the Veteran had been suffering from incapacitating episodes for an overall period of 4 weeks over the past 12 months.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In summary, the Board finds that from February 5, 2006 to February 4, 2007, the Veteran's limitation of motion and functional impacts most closely approximated the criteria for a 20 percent disability rating, rather than the criteria for a 40 percent or higher rating.

Period Since February 5, 2007

With respect to the third portion of the appeal period, which began February 5, 2007, the Board finds that a 40 percent evaluation is appropriate.  Private treatment records and the VA contracted examinations noted the Veteran did not have ankylosis of any segment of the spine, either of the favorable much less unfavorable variety.  And since definitely never unfavorable, she cannot receive a rating higher than 40 percent under DCs 5235-5242 of the General Rating Formula.  In order to support a finding of unfavorable ankylosis of the entire lumbar or thoracolumbar spine, as required for the next higher 50 percent rating under these codes, the evidence must indicate her lumbosacral spine is fixed in flexion or extension.  See Note (5) in 38 C.F.R. § 4.71a, DCs 5235-42.  Moreover, the evidence must demonstrate that the ankylosis itself has resulted in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Here, though, the Veteran has not been diagnosed with ankylosis (favorable or unfavorable) of her thoracolumbar spine.  Thus, she cannot receive a rating higher than 40 percent under DCs 5235-5242 of the General Rating Formula.

Therefore, the evidence indicates her low back disability does not meet the criteria required for the next higher 50 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Although she has reported experiencing stiffness and severe pain related to her back, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 40 percent rating already assigned.  A February 2007 private treatment record noted the Veteran had reduction of flexion to 5 degrees and the May 2011 VA contracted examination report found the Veteran had full range of motion, even upon repetitive testing, the Veteran had normal gait, and she had little difficulty getting off the examining table.  Therefore, even taking pain into consideration, the flexion measurements do not meet the criteria for a disability rating in excess of 40 percent.  

The Veteran's low back disability symptomatology for the rating period in question did not more nearly approximate the other criteria required for a 50 percent rating under Diagnostic Code 5237, specifically difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Moreover, the record for the period beginning February 5, 2007 contains no indication she experienced incapacitating episodes having a total duration of at least six weeks during a 12-month period, as required for a next higher 60 percent rating under the Formula for Rating IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The April 2007 letter from the Veteran's friend, a registered nurse, noted the Veteran had flare-ups and needed bed rest and assistance between 3 and 6 days per month.  Additionally, the April 2010 VA contracted examination noted the Veteran reported her flare-ups occurred 3-4 times a year requiring bedrest for a total of 5-10 days over the last year.  Therefore, for the period beginning February 5, 2007, going forward the evidence does not indicate that the Veteran's low back disability symptomatology more nearly approximated that required for rating exceeding 40 percent, including because of pain, fatigue, weakness, and lack of endurance.  See 38 C.F.R. § 4.71a; Deluca, at 206-07.

In summary, the Board finds that since February 5, 2007, the Veteran's limitation of motion and functional impacts most closely approximated the criteria for a 40 percent disability rating, rather than the criteria for a 50 percent or higher rating.

Associated Neurological Impairment

Any associated objective neurologic abnormalities, such as may affect the extremities, or cause bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Note (1).  While neurological manifestations of the Veteran's spine disability, specifically left leg radicular symptoms, have been noted in the record, as discussed in the introduction above, in September 2006, the RO granted service connection for left lower extremity sciatic neuropathy, with a 10 percent rating effective May 17, 2004, pursuant to Diagnostic Code 8720.  The Veteran did not file a notice of disagreement with the rating decision.  Thus, the Board is not addressing such disability in this decision.

The objective evidence shows that there are neurologic deficits of the right lower extremity associated with service-connected lumbar spine disability.  Indeed, the April 2010 VA contracted examination report noted the Veteran complained of occasional shooting pain attacks into the right lateral thigh.  The examiner found pseudoradicular lumbar ischialgia on the right sufficiently confirmed by the degenerative changes in the lumbosacral region, which were visible in a radiology exam and a MRI.  Furthermore the May 2011 VA contracted examiner opined an absent right ankle jerk is suggestive, but not proof of contralateral neuropathy.  The Veteran also complained of right hip pain during a July 2014 VA treatment record.  Accordingly, the Board finds the  that the criteria for neurologic deficits of the right lower extremity associated with service-connected lumbar spine disability is warranted.   See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).
 
The Board has also considered whether any additional neurological impairment attributed to the Veteran's low back disability.  The record is absent any evidence of other neurological symptoms related to the spine, such as bowel or bladder impairment, or other symptoms of neurological abnormalities during the pendency of the appeal.  Accordingly, separate ratings for neurological abnormalities is not warranted.

Extraschedular Rating

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The Veteran's main symptoms were complaints of low back pain and stiffness.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and serve as the basis for her staged increased rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased evaluation in excess of 10 percent for the Veteran's low back disability for the rating from period May 17, 2004 to February 4, 2006; against a finding of an increased evaluation in excess of 20 percent from February 5, 2006 to February 4, 2007; and against a finding of an increased evaluation in excess of 40 percent since February 5, 2007.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Neurologic deficits of the right lower extremity associated with the low back disability is granted, subject to applicable laws and regulations governing the award of monetary benefits.

A disability rating in excess of 10 percent from May 17, 2004 to February 4, 2006, for a low back disability is denied.  

A disability rating in excess of 20 percent from February 5, 2006 to February 4, 2007, for a low back disability is denied.  

A disability rating in excess of 40 percent since February 5, 2007, for a low back disability is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


